Citation Nr: 1430953	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1967.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2007; the death certificate lists the immediate cause of death as oral pharyngeal cancer. 

2.  At the time of his death, service connection was not in effect for any disabilities. 

3.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.

4.  The appellant did not file a claim for accrued benefits within one year of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).

2.  The appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2009 letter satisfied the duty to notify provisions for this Dependency and Indemnity Compensation (DIC) claim.  The letter notified the appellant of the information and evidence necessary to substantiate claims for accrued benefits and service connection for the cause of the Veteran's death in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and post-service treatment records have been obtained, including the final private treatment records preceding his death.  The appellant did not identify any outstanding treatment records pertinent to the appeal.  

Although the appellant maintains that the Veteran's death is related to military service, a VA medical opinion is not necessary in this case because there is no reasonable possibility that such assistance would aid in substantiating the cause of death claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran had diabetes mellitus related to his service.  The appellant contends that the diabetes mellitus prevented the Veteran's cancer from healing, and hindered his treatment, thereby contributing to his death.

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312(a) (2013). 

According to his death certificate, the Veteran died on June [redacted], 2007.  The immediate cause of death was listed as oral pharyngeal cancer.  No other underlying causes or significant conditions contributing to death were listed on the death certificate.  

At the time of his death, the Veteran was not service connected for any disability. Nevertheless, the appellant asserts that the Veteran's diabetes mellitus, contributed substantially to the Veteran's death.  The appellant believes that diabetes mellitus was incurred as a result of herbicide exposure in Vietnam. 

An opinion regarding the cause of death of the Veteran's death falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).   The appellant has not shown that she is qualified through education, training, or experience to offer this type of complex medical opinion.  Accordingly, she is not competent to offer an opinion as to the cause of the Veteran's death in these specific circumstances, and her opinion as to the possible effects of diabetes mellitus on treatment and recovery for cancer is of no probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The death certificate, which lists oral pharyngeal cancer as the cause of death, is the only express competent medical evidence pertaining to the cause of the Veteran's death.  Additionally, the Veteran's final private treatment records leading to his death support this finding as the records show that the Veteran did not respond to the treatment for his oral pharyngeal cancer.

The Veteran's treating physicians acknowledged that he had diabetes mellitus, but none of the physicians linked diabetes mellitus to the Veteran's death in either a principal or contributory fashion.  Accordingly, the Board finds that there is no competent evidence that diabetes mellitus contributed substantially or materially to the production of death.  Because there is not even an indication of this possibility, a VA medical opinion on the matter is not necessary.

The Board also considered whether service connection was warranted for oral pharyngeal cancer, which was the cause of the Veteran's death.  The service treatment records contain no evidence of treatment for or diagnosis of tongue or oral pharyngeal cancer.  The cancer was not diagnosed until many years after service in 2007.  

The Veteran's service records establish that he had service in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicide agents such as Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  However, oral pharyngeal cancer is not a disease for which service connection is presumed on the basis of herbicide exposure.  38 C.F.R. § 3.309(e) (2013).  Moreover, the record is absent any competent evidence that oral pharyngeal cancer, initially diagnosed in 2007, is related to an event, injury, or disease in service, including presumed exposure to herbicide agents.  Thus, a VA medical opinion is also not warranted in this regard.  

In sum, the Board finds that a service-connected disability was not the principal or a contributory cause of the Veteran's death.  As the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, there is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

On December 10, 1976, VA received the Veteran's application for service connection for hearing loss and appendectomy.  The record suggests that this claim was never adjudicated, and thus, pending at the time of the Veteran's death.  

Even so, the appellant did not file a claim for accrued benefits within one year of the Veteran's death.  The Veteran's death certificate shows that he died on June [redacted], 2007.  VA received the appellant's claim for accrued benefits on March 30, 2009.  Prior to March 2009, VA did not receive any communication that could be construed as an informal claim for accrued benefits.  Accordingly, any accrued benefits claim is barred as untimely.  


ORDER

Service connection for the cause of the Veteran's death is denied.

Accrued benefits are denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


